                                      Case 3:21-cv-00101-JBA Document 1-1 Filed 01/21/21 Page 1 of 1

    JS 44 (Rev. 10/20)                                                                  CIVIL        COVER                   SHEET


    The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
    provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
    purpose of initiating the civil docket sheet. (SEEINSTRUCTJONSONNEXTPAGEOF THIS FORM)
    I.   (a)   PLAINTIFFS                                                                                                    DEFENDANTS

               SHIPPEE, Tammy                                                                                                  MATULAITIS NURSING HOME, INC.

         (b) County of Residence of First Listed Plaintiff Mndham,                             CT                            County of Residence of First Listed Defendant VVindham. CT
                               (EXCEPT IN US PLAINTIFF CASES)                                                                                       (IN US PLAINTIFF CASES ONLY)
                                                                                                                             NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                     THE TRACT OF LAND INVOLVED.

         (c)   Attorneys    (Firm   Name, Address, and Telephone Number)                                                      Attomeys (If Known)

               James V. Sabatini, Esquire; Sabatini and Associates, LLC
               1 Market Sq; Newington, CT 06111-Tel. #: 860-667-0839
    II. BASIS OF JURISDICTION (Place an X” in One Box Only)                                                   Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an                                         “A” in One Boxfor Plathlff
                                                                                                                          (For Diversity Cases Only)                                         and One Boxfor Defendant)
         1   U.S. Government                {]3      Federal Question                                                                               PTF            DEF                                            PTF           DEF
                Plaintiff                              (US. Government Not a Party)                                Citizen of This State            [E]
                                                                                                                                                          1       U I    Incorporated or Principal Place           U
                                                                                                                                                                                                                        “   U”
                                                                                                                                                                           of Business In This State

         2   U.S. Government                     4   Diversity                                                     Citizen of Another State         []
                                                                                                                                                          2       U 2    Incorporated and Principal Place          []
                                                                                                                                                                                                                        5   []
                                                                                                                                                                                                                                  5
[]
                Defendant                              (Indicate Citizenship ofParties in Item III)                                                                        of Business In Another State

                                                                                                                   Citizen or Subject ofa           U             U 3    Foreign Nation                            U 6      U6
                                                                                                                     Foreign Country
    IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                                     Click here for: Nature of Suit Code Descrintions,
                CONTRACr’”                                                   TORTSØ::                         :.   :FORPEITURElpENALTy’                           Z’.BNKRU’TCY..             •   OTllERSTAT(JTES                      I
         110 Imurance                           PERSONAL INJURY                        PERSONAL INJURY             ]625 Drug Related Seizure                  J 422 Appeal 28 USC 158      375 False Claims Act
         120 Marine                             310 Airplane                      U 365 Personal Injury   -             of Property 21 USC 881                ] 423 Withdrawal          ] 376 Qui Tam (31 USC
         130 Miller Act                     J3 IS Airplane Product                       Product Liability         J690 Other                                      28 USC 157                  3729(a))
                                                                                                                                                                                                 -




         140 Negotiable Instrument                 Liability                      U 367 Health Care/                                                                                       400 State Reapportionment
                                                                                                                                                                                                 -




         150 Recovery of Overpayment        ] 320 Assault, Libel &                      Pharmaceutical                                                       PROPERTY RIGHTS               410 Antitrust
U
             & Enforcement of Judgment             Slander                              Personal Injury                                                    ] 820 Copyrights                430 Banks and Banking
                                                                                                                                                                                                 -



                                                                                                                                                           J 830 Patent                    450 Commerce
R        151 Medicare Act                   J 330 Federal Employers’                    Product Liability                                                                                        -




         152 Recovery of Defaulted                 Liability                        368 Asbestos Personal                                                  J 835 Patent Abbreviated
                                                                                                                                                                          -                460 Deportation
                                                                                                                                                                                                 -



                                                                                        Injury Product                                                            New Drug Application     470 Racketeer Influenced and
             Student Loans                  ] 340 Marine                                                                                                                                         -




                                                                                         Liability                                                            840 Trademark                    Corrupt Organizations
             (Excludes Veterans)            ] 345 Marine Product
         153 Recovery of Overpayment               Liability                       PERSONAL PROPERTY             LABOR-:                                   ] 880 Defend Trade Secrets   E] 480 Consumer Credit
                                                                                                                                                    -



U                                                                                                                    •.




             of Veteran’s Benefits            350 Motor Vehicle                                   ]710 Fair Labor Standards
                                                                                    370 Other Fraud                                                               Act of 2016                  (15 USC 1681 or 1692)
         160 Stockholders’ Suits              355 Motor Vehicle                     371 Truth in Lending     Act                                                                           485 Telephone Consumer
U
         190 Other Contract                       Product Liability                               J720 Labor/Management
                                                                                  U 380 Other Personal                                                    .socIALsEcunrrY’,                    Protection Act
U
                                                                                                             Relations                                      ] 861 HIA (1395ff)             490 Cable/Sat TV
R        195 Contract Product Liability
         196 Franchise
                                            ] 360 Other Personal
                                                  Injury
                                            ] 362 Personal Injury    -
                                                                                        Property Damage
                                                                                                  ]740 Railway Labor Act
                                                                                  U 385 Property Damage
                                                                                                 xJ 751 Family and Medical
                                                                                        Product Liability
                                                                                                                                                           ] 862 Black Lung (923)
                                                                                                                                                           ] 863 DIWC/DIWW (405(g))
                                                                                                                                                                                         J 850 Securities/Commodities/
                                                                                                                                                                                               Exchange
                                                  Medical Malpractice                                        Leave Act                                        ]
                                                                                                                                                              864 SSID Title XVI                 J
                                                                                                                                                                                           890 Other Statutory Actions
I   *.       REAL PROPERI1                  Zr CIVIL RIGIfl,ei tPRISONER PETITIONS-.                                ]
                                                                                                       790 Other Labor Litigation                             ]
                                                                                                                                                              865 RSI (405(g))                   ]
                                                                                                                                                                                           891 Agricultural Acts
LI       210 Land Condemnation              J 440 Other Civil Rights       Habeas Corpus:          ]791 Employee Retirement                                                                      ]
                                                                                                                                                                                           893 Environmental Matters
U        220 Foreclosure                    ] 441 Voting                           J
                                                                           463 Alien Detainee               Income Security Act                           ./ FEDERAE:TAX’SIiITSt                 ]
                                                                                                                                                                                           895 Freedom of Information
         230 Rent Lease & Ejectment         J 442 Employment                       J
                                                                           510 Motions to Vacate                                                              J
                                                                                                                                                              870 Taxes (U.S. Plaintiff        Act
         240 Torts to Land                  ] 443 Housing/                     Sentence                                                                            or Defendant)                 ]
                                                                                                                                                                                           896 Arbitration
         245 Tort Product Liability               Accommodations                   J
                                                                           530 General                                                                        ]
                                                                                                                                                              871 IRS—Third Party                J
                                                                                                                                                                                           899 Administrative Procedure

U        290 All Other Real Property        ] 445 Amer. w/Disabilities             ]
                                                                           535 Death Penalty
                                                                              -
                                                                                                   --:     :IMJS{ZGRATION r::.;                                      26 USC 7609                         Act/Review or Appeal of
                                                                                                                                                                                                         Agency Decision
                                                  Employment               Other:                .J462 Naturalization Application
                                            ] 446 Amer. w/Disabilities -           ]
                                                                           540 Mandamus & Other  ]465 Other Immigration                                                                          ]   950 Constitutionality of
                                                                                                                                                                                                         State Statutes
                                                  Other                            J
                                                                           550 Civil Rights                Actions
                                            J 448 Education                        J
                                                                           555 Prison Condition
                                                                         J 560 Civil Detainee -
                                                                               Conditions of
                                                                               Confinement
    V. ORIGIN             (Place an “X” in One Box Only)
         1   Original
                               U2    Removed from
                                                                 U       3        Remanded from
                                                                                  Appellate Court
                                                                                                          U4       Reinstated or
                                                                                                                   Reopened
                                                                                                                                     U      5 Transferred from
                                                                                                                                              Another District
                                                                                                                                                                         U    6 Multidistrict
                                                                                                                                                                                Litigation   -
                                                                                                                                                                                                          U8     Multidistrict
                                                                                                                                                                                                                 Litigation -
             Proceeding              State Court
                                                                                                                                              (spec(,)                          Transfer                         Direct File
                                                 Cite the U.S. Civil         Statute under which you are       filing (Do not cite jurisdictional statutes unless diversity):

    VI. CAUSE OF ACTION Brief description of cause:
                        Termination in violation of the FMLA
                                                                                                                                                                      CHECK YES Only if demanded in complaint:
    VII. REQUESTED IN                           U     CHECK IF THIS IS A CLASS ACTION                                   DEMAND S
         COMPLAINT:                                   UNDER RULE 23, F.R.Cv.P.                                          750,000                                       JURY DEMAND:                    []Yes       U No
    VIII. RELATED CASE(S)
                                                     (See instructions):
               IF ANY                                                              JUDGE                                                                                      NUMBER
    DATE                                                                               SIGN   URE OF ATEORNEY OF RECORD
    01121/2021                                                                            ia.hlA24_ 5’a.ta.z.i.t-                                   Jamea V. Sabatini, Eaquire
    FOR OFFICE USE ONLY

         RECEIPT #                      AMOUNT                                            APPLYING IFP                                      JUDGE                                MAG. JUDGE
